                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   CASE NO. 5:18-cv-545-D

EDIBLE ARRANGEMENTS, LLC; and
EDIBLE IP, LLC,
     Plaintiffs,
v.
KENRICK SMITH d/b/a EDIBLE FRUIT
ARRANGEMENTS,
     Defendant.

         .FINAL JUDGMENT_ON CONSENT_ANR~ERMANENT_INIDNCTION.

       WHEREAS, Plaintiffs Edible Arrangements, LLC and Edible IP, LLC (collectively

"Plaintiffs") and Defendant Kenrick Smith d/b/a Edible Fruit Arrangements ("Defendant") have

reached the following agreement in settlement of this action, and consent to the entry of this

Final Judgment on Consent and Permanent Injunction, based upon the following stipulated

findings of fact and conclusions oflaw, which this Court hereby adopts for the purposes of the

entry of this Final Judgment on Consent and Permanent Injunction.

        I.         Plaintiffs own and use various marks comprising or containing the terms EDIBLE

or EDIBLE ARRANGEMENTS, either alone and/or with other words or designs, in connection

with a variety of goods and services, including without limitation various fresh and processed

fruit products and related retail services (collectively, the "EDIBLE Marks").

       2.          Plaintiffs own and use marks comprising a daisy d~sign, featuring six petals and a
                                                        ,

spherical center, in connection with a variety of goods and services, including without limitation

various fresh and processed fruit products and related retail services (the "Daisy Design Marks").
        3.      Plaintiff Edible IP, LLC owns numerous U.S. trademark registrations and

applications for the EDIBLE Marks and for the Daisy Design Marks, including without

limitation those shown on Exhibit A attached hereto.

        4.     Defendant has operated an online floral and gift business under the name "Edible

Fruit Arrangements," or variations thereof including "Eatable Fruit Arrangements," and has

advertised that business at a website ("Smith's Website") located atwww.edible-fruit-

arrangements.com and ;w:ww;edibleafrartgemcnfsanciffuitbofrqfietsfoom; ("Smith's Domain

Names").

        5.     On November 12, 2018, Plaintiffs filed the initial complaint in this action

asserting claims against Defendant for trademark infringement, trade dress infringement, false

designations of origin, unfair .competition, and cyberpiracy under the Lanham Act, 15 U.S.C.

§1051 et seq.: unfair competition under the common law of the State of North Carolina; and

unfair or deceptive trade practices underN.C. Gen. Stat.§ 75-1.1 et seq ..

        6.     In response to the filing of this action, Smith does not contest liability for

Plaintiffs' claims and has disabled Smith's Website.

        7.     The parties have agreed to resolve this litigation upon the terms set forth in this

Final Judgment on Consent and Permanent Injunction.

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

        1.     This Court has jurisdiction over the parties and over the subject matter in issue;

and venue is proper in this District.

       2.      Defendant acknowledges and agrees riot to challenge the validity of the EDIBLE

Marks and the Daisy Design Marks.

       3.      Defendant, any persons or entities he controls, and any other persons or entities in


                                                  2
active concert or participation with any of them, are hereby permanently enjoined and restrained

from:

               A.       Using, displaying, advertising, promoting, registering or seeking to

register, or incorporating into any domain name, social media user name or title or post, hashtag,

HTML code, search engine result listings, search engine optimization, website title, website

metadata, website meta names, website metatags, or website meta descriptions, any term or

terms comprising or containing the terms EDIBLE, EDIBLE ARRANGEMENTS, or any other

designations confusingly similar thereto; and/or

               B.       Using, displaying, advertising, promoting, registering or seeking to

register, or exploiting in any other way the Daisy Design Marks or any other designs or marks

confusingly similar to the Daisy Design Marks.

        4.     By no later than 10 days after entry of this Final Judgment on Consent and

Permanent Injunction, Defendant will transfer Smith's Domain Names to Plaintiffs or Plaintiffs'

designee.

        5.     Each party.shall bear its own costs and attorney's fees in connection with this

litigation.

        6.     This Court shall retain continuing jurisdiction over the parties to this Final

Judgment on Consent and Permanent Injunction and over the subject matter of the action for the ·

purposes of interpreting and enforcing the terms of this Final Judgment on Consent and

Permanent Injunction.

        7.     All of the parties hereto consent to the issuance and entry of this Final Judgment

on Consent Permanent Injunction and waive the right to appeal from or otherwise contest this




                                                   3
            Final:JµQgnj~ntfon Coosont and Permanent Injunciion, which may be entered in the fonn and
            content set forth above without further notice to any party.



            .AGREEE>:AS TO FORM AND. SUBSTANCE:
             -~·--.1'","   . .~




                                                               ~   :'i ,,'., .        "i
                                              ,        -   ,                      .   (,I




j_ ~--~-:: ::~-~-:. --k~~9y,~~~~~.-:?~~~~~~;:1!~!L1 ~~~r:~fLt~!.i1~_/ ~: __}_~:;· r~~~~L -,:_ "       .
                                                                       JA  ES C. DEVER III
                                                                       United States District Judge
                Exhibit A

Exhibit A to Final Judgment on Consent and
           Permanent Injunction
                          Mark                    Serial No~/ Registration No.
EDIBLE                                          Reg. No. 4319940

EDIBLE                                          Reg. No. 5614310

EDIBLE                                          Ser. No. 87698471

EDIBLE                                          Ser. No. 87166534


EDIBLES                                         Ser. No. 88227154

EDIBLE & Fruit Basket Design                    Ser. No. 87726646


-edible
--                -   .   .   -




_,,~e-::1:
   ,:. d . bl
EDIBLE & Fruit Basket Design                    Reg. No. 5,513,739



-           -·-_e:
EDIBLE ARRANGEMENTS                             Reg. No. 2356362

EDIBLE ARRANGEMENTS                             Reg. No. 3844160
                                            I

EDIBLE ARRANGEMENTS                             Reg. No. 2934715

                                                                        "-
EDIBLE ARRANGEMENTS                             Reg. No. 4328107

EDIBLE ARRANGEMENTS & Fruit Basket Design       Reg. No. 3141566




     -
             ~
         ~




  Edible
ARRANGEMENTS


EDIBLE ARRANGEMENTS & Fruit Basket Design       Reg. No. 3844161
      ...,.~I!,

     •
  Edible
ARRANGEMENTS
                                            '
                                                            \




                                    1
   .
.~··~
                           Mark      '·'

EDIBLE ARRANGEMENTS & Fruit Basket Design (On Left)

~-'p"~-
        ',




     •.-=,
                                                        Serial No./ Re~istration No ..
                                                      Reg. No. 5286720



 -E edible
     '

               arr·angem:E!nts

EDIBLE ARRANGEMENTS ARRANGEMENT FOAM                  Reg. No. 3545601

EDIBLE ARRANGEMENTS GROUP ADVANCEMENT                 Ser. No. 87308665
ASSOCIATION

EDIBLE BRANDS                                         Reg. No. 3654276

EDIBLE CAKES                                          Reg. No. 5018244
                                                  \
EDIBLE CARES                                          Reg. No. 4471794

EDIBLE COMMERCE                                       Reg. No. 5220704

EDIBLE FOR BUSINESS                                   Reg. No. 5,596,071

EDIBLE GOURMET                                        Ser. No. 87188299

EDIBLE GROWTH ASSOCIATION                             Ser. No. 86792483

EDIBLE GROWTH COUNCIL                                 Ser. No. 86738157

EDIBLE IS IBLE & Design                               Ser. No. 87882329

 l,edible
             is.ible

EDIBLE NUMBERS                                        Reg. No. 3545605

EDIBLE NUMBERS                                        Reg. No. 4592970

EDIBLE POPS                                           Reg. No. 4648061

EDIBLE POPS BOUQUET                                   Reg. No. 5216025

EDIBLE REVEAL                                         Ser. No. 87123889



                                     2
                                                                   ·Mar.k             Serial No./ Reidstration No.· _
EDIBLE REWARDS                                                                      Reg. No. 4668312

EDIBLE SIGNATURE CHOCOLATE                                                          Ser. No. 87113430

EDIBLE SURPRISE                                                                     Ser. No. 87123880

EDIBLE TOGO                                                                         Reg. No. 4068508

EDIBLE TO GO (Stylized)                                                             Reg. No. 4300422



udib\e
 ~~~-.-~:_:
 .
                                              ,:
                                                   __      .-. ' _
                                                                 '
                                                                   ·.
            .   .   .:       '       ~ . _.:-··    •', '




EDIBLE TREATS                                                                       Ser. No. 87833917

EDIBLE TREATS & Fruit Basket Design                                                 Ser. No. 87834230
.,.~~ d:•bl
1Re    . ::1 ·.e·
     a=             -treats-
EDIBLE TURKEY                                                                       Ser. No. 88/044289

FRUITFLOWERS INCREDIBLY EDIBLE DELITES                                              Reg. No. 3387369



     (_ FroitFI•wers5 -
     . ~...:--.~--f~_~re!dlbly '£d1,h{rici1ii~-·~--.;.:,..-:::..            -
                         -       ,     '      -•           -   -



WE ARE EDIBLE BRANDS                                                                Reg. No. 4846371

 WELCOME TO THE WORLD OF EDIBLE                                                     Reg. No. 4273377
·ARRANGEMENTS


DESIGN                                                                              Reg. No. 5,052,200




                                                                                3
